DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aborn Chao on 1/11/2021.

The application has been amended as follows: 
1.  (Currently Amended)  A method of coordinating a communication network comprising a self-organizing network coordinator, the method comprising:
receiving, from a dynamic context database, dynamic context information at the self-organizing network coordinator associated with at least one self-organizing network function instance and another at least one self-organizing network function instance, the dynamic context information comprising a current impact area of the at least one self-organizing network function instance and the another at least one self-organizing network function instance, wherein the current impact area is an area in which the at least one self-organizing network function instance has influence or impact on the another at least one self-organizing network function instance;
determining based on the dynamic context information a conflicting impact of the at least one self-organizing network function instance on a performance of operation of the another at least one self-organizing network function instance; 

updating the dynamic context information.

2.  (Cancelled)  

3.  (Currently Amended)  The method according to claim 1, further comprising updating the dynamic context information in the dynamic context database.

4.  (Cancelled)  

5.  (Previously Presented)  The method according to claim 1, wherein the coordinating of the at least one self-organising network function instance includes blocking or discarding a request of the at least one self-organizing network function instance.

6.  (Currently Amended)  The method according to claim 1, further comprising:
sending at least one of current fault data, current performance data, or current configuration data to the dynamic context 

7.  (Previously Presented)  The method according to claim 1, wherein the dynamic context information includes tracking information.

8.  (Cancelled)  

9.  (Currently Amended)  A self-organizing network coordinator comprising:
at least one processor, wherein the at least one processor is configured to cause the apparatus at least to:
, from a dynamic context database, dynamic context information associated with at least one self-organizing network function instance and another at least one self-organizing network function instance, the dynamic context information comprising a current impact area of the at least one self-organizing network function instance and the another at least one self-organizing network function instance, wherein the current impact area is an area in which the at least one self-organizing network function instance has influence or impact on the another at least one self-organizing network function instance; 
determine based on the dynamic context information a conflicting impact of the at least one self-organizing network function instance on a performance of operation of the another at least one self-organizing network function instance;
perform a coordination of the at least one self-organizing network function instance to prevent the conflicting impact; and 
update the dynamic context information.

10. (Currently Amended) The self-organizing coordinator according to claim 9, wherein the self-organizing network coordinator comprises the dynamic context database configured to store the dynamic context information. 

11.– 12.  (Cancelled)

13.  (Currently Amended)  The self-organizing network coordinator according to claim 9, wherein the at least one processor is configured to cause the apparatus at least to update the dynamic context information in the dynamic context database.

14.  (Cancelled)  

15.  (Previously Presented)  The self-organizing network coordinator according to claim 9, wherein the coordination of the at least one self-organizing network function instance includes blocking or discarding a request of the at least one self-organizing network function instance.

16.  (Currently Amended)  The self-organizing network coordinator according to claim 9, wherein the at least one processor is configured to cause the apparatus at least to send at least one of current fault data, current performance data, or current configuration data to the dynamic context 

17.  (Previously Presented)  The self-organizing network coordinator according to claim 9, wherein the dynamic context information includes tracking information.

18.  (Cancelled)

Allowable Subject Matter
Claim 1, 3, 5-7, 9-10, 13, 15-17 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as amended on 1/11/2021 in the Examiner’s Amendment. Specifically, the prior art fails to teach “receiving, from a dynamic context database, dynamic context information” and “the dynamic context information comprising a current impact area of the at least one self-organizing network function instance and the another at least one self-organizing network function instance, wherein the current impact area is an area in which the at least one self-organizing network function instance has influence or impact on the another at least one self-organizing network function instance” in addition to “updating the dynamic context information” in combination with the other aspects of the claim.
Sanneck et al. (“Sanneck”) (PCT/EP2011/070230 published as WO 2013/071965 A1, Examiner citing from US 20150071118 A1 which discloses the same subject matter] teaches ¶0136-156 obtaining “generic context information” at a coordinator, combining this with an event request to determine actual impact area of a SON function parameters change regarding other SON functions, and coordinating to prevent a conflict. Sanneck fails to teach “receiving, from a dynamic context database, dynamic context information” and “the dynamic context information comprising a current impact area of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY L VOGEL/             Examiner, Art Unit 2478                                                                                                                                                                                           
/KODZOVI ACOLATSE/             Primary Examiner, Art Unit 2478